 

EXHIBIT 10.1

 

DEALER-MANAGER AGREEMENT

 

As of November 21, 2018

 

Advisory Group Equity Services, Ltd.

doing business as RHK Capital

As Dealer-Manager

88 Post Road West, 3rd floor

Westport, CT 06880

 

Ladies and Gentlemen:

 

The following will confirm our agreement relating to the proposed subscription
rights offering (the “Rights Offering”) to be undertaken by Cemtrex Inc., a
Delaware corporation (the “Company”), pursuant to which the Company will
distribute to holders of record of its common stock, par value $0.001 per share
(the “Common Stock”), and outstanding series 1 warrants (the “Warrants”)
subscription rights (the “Rights”) as set forth in the Prospectus Supplement to
be filed on or about November 20, 2018 to the Company’s Form S-3 shelf
registration statement (File No. 333-218501) first filed with the U.S.
Securities and Exchange Commission (the “Commission”) on June 5, 2017, as
amended, to subscribe for and purchase shares of Common Stock (the “Rights
Shares”), at a subscription price equal to the lesser of (i) $1.06 and (ii) a
95% of the volume weighted average price for our Common Stock for the five (5)
trading day period through and including December 19, 2018 (the “Subscription
Price”).

 

1. The Rights Offering.

 

(a) The Company proposes to undertake the Rights Offering pursuant to which each
holder of Common Stock and Warrants shall receive one Right for each share of
Common Stock held of record by such holder or for every ten (10) shares that the
Warrant is exercisable for, as the case may be, at the close of business on
November 20, 2018 (the “Record Date”). Holders of Rights (each a “Holder”) will
be entitled to subscribe for and purchase, at the Subscription Price, one share
of Common Stock for every Right granted to Holders on the Record Date (the
“Basic Subscription Right”); provided that the Rights may only be exercised for
a maximum of $2,700,000 of subscription proceeds.

 

(b) The Rights shall be non-transferable and will not be listed for trading on
any stock exchange or market. The Common Stock is presently listed on the NASDAQ
Capital Market (the “NasdaqCM”), and the Rights Shares shall trade on the
NasdaqCM and shall be transferable in accordance with applicable state “blue
sky” laws, rules and regulations.

 

(c) Any holder of Rights who fully exercises all Basic Subscription Rights
issued to such holder is entitled to subscribe for Rights Shares which were not
otherwise subscribed for by others pursuant to their Basic Subscription Rights
(the “Over-Subscription Right”). The Over-Subscription Right shall allow a
holder of a Right to subscribe for an additional amount equal to any and all of
the Rights Shares which were not otherwise subscribed for as of the Expiration
Date (as defined below). Rights Shares acquired pursuant to the Basic
Subscription Right and the Over-Subscription Rights are subject to allotment and
certain limitations and pro rata allocation, as more fully discussed in the
Prospectus (as defined herein).

 



 

 





 

(d) The Rights will expire at 5:00 p.m., New York City time, on December 19,
2018 (the “Expiration Date”). The Company shall have the right to extend the
Expiration Date for up to an additional 30 days in its sole discretion.

 

(e) All funds from the exercise of Basic Subscription Rights and
Over-Subscription Rights will be deposited with Continental Stock Transfer &
Trust Company, LLC, as the subscription agent (the “Subscription Agent”), and
held in a segregated account with the Subscription Agent pending a final
determination of the number of Rights Shares to be issued pursuant to the
exercise of Basic Subscription Rights and Over-Subscription Rights. As soon as
is practicable after the Expiration Date, the Company shall conduct a closing of
the Rights Offering (a “Closing”).

 

2. Appointment as Dealer-Manager; Role of Dealer-Manager.

 

(a) The Company hereby engages Advisory Group Equity Services, Ltd., doing
business as RHK Capital, as the exclusive dealer-manager (the “Dealer-Manager”)
in connection with the Rights Offering, and authorizes the Dealer-Manager to act
as such on its behalf in connection with the Rights Offering, in accordance with
this Dealer-Manager Agreement (this “Agreement”). Until the Expiration Date, the
Company will not solicit, negotiate with or enter into any agreement with any
placement agent, financial advisor, dealer manager, brokers, dealers or
underwriters or any other person or entity in connection with the Rights
Offering. On the basis of the representations and warranties and agreements of
the Company contained in this Agreement and subject to and in accordance with
the terms and conditions hereof, the Dealer-Manager agrees that as
Dealer-Manager it will, in accordance with its customary practice and to the
extent requested by the Company, use its commercially reasonable efforts to (i)
advise on pricing, structuring and other terms and conditions of the Rights
Offering, including whether to provide for transferability, tradability and
oversubscription rights and limits (it being acknowledged that such services
have been previously provided pursuant to that certain engagement letter, dated
as of August 27, 2017, between Dealer-Manager and the Company (the “Engagement
Letter’)), (ii) provide guidance on general market conditions and their impact
on the Rights Offering, (iii) assist the Company in drafting a presentation that
may be used to market the Rights Offering to existing and potential investors,
describing the proposed capital raising, the Company’s history and performance
to date, track records of key executives, highlights of the Company’s business
plan and the intended use of proceeds from the Rights Offering, (iv) advise on
the selection of the Information Agent and Subscription Agent (it being
acknowledged that such advice has been previously rendered pursuant to the
Engagement Letter), (v) assist the Company with its understanding of state blue
sky laws and retaining of counsel to assist with the blue sky filings related to
the Rights Offering, (vi) solicit the holders of the Rights to encourage them to
exercise such Rights and (vii) enter into selected dealer agreements with other
registered broker-dealers and provide the Company with the opportunity to
introduce the Company and make a presentation to such broker-dealers, in each
case using its commercially reasonable efforts. For the avoidance of doubt and
notwithstanding anything that may be to the contrary in this Agreement, the
Company and the Dealer-Manager hereby agree that (y) the Dealer-Manager will not
underwrite the Rights Offering, the Dealer-Manager has no obligation to act, and
will not act, in any capacity as an underwriter in connection with the Rights
Offering and the Dealer-Manager has no obligation to purchase or procure
purchases of the Rights Shares offered in connection with the Rights Offering
and (z) the Dealer-Manager shall not solicit any holders of the Company’s
securities (including the Rights) or engage in the offer and sale of the Rights
Shares in any jurisdiction in which the Rights or Rights Shares are not
qualified or registered for sale in accordance with, or exempt from, the state
securities or “blue sky” laws, as applicable. The parties acknowledge and agree
that the Dealer-Manager may perform certain of its services through its
affiliates and any of its affiliates performing services hereunder shall be
entitled to the benefits and be subject to the terms and conditions of this
Agreement

 

 2 

 

 

(b) The Company acknowledges and agrees that: (i) the terms of this Agreement
are arm’s-length commercial transactions between the Company, on the one hand,
and the Dealer-Manager, on the other; (ii) in connection therewith, the
Dealer-Manager is not acting as a fiduciary of the Company; (iii) the
Dealer-Manager has not assumed any agency or fiduciary responsibilities in favor
of the Company with respect to the Rights Offering or the process leading
thereto (irrespective of whether the Dealer-Manager has advised or is currently
advising the Company on other matters) or any other obligation to the Company
with respect to the Rights Offering except the obligations expressly set forth
in this Agreement; (iv) the Dealer-Manager may be engaged in a broad range of
transactions that involve interests that differ from those of the Company which
the Dealer-Manager may be under no obligation to disclose; and (v) the Company
has consulted its own legal and financial advisors with respect to its execution
of and performance under this Agreement.

 

3. No Liability for Acts of Brokers, Dealers, Banks and Trust Companies. The
Dealer-Manager shall not be subject to any liability (in tort, contract or
otherwise) to the Company or any of the Company’s Subsidiaries (as such term is
defined in Rule 405 of the Securities Act of 1933, as amended (the “Securities
Act”)) or “affiliates” (“Affiliates,” as such term is defined in Rule 144 under
the Securities Act) for any act or omission on the part of any broker or dealer
in securities (other than the Dealer-Manager) or any natural person,
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or other entity or organization (each, a “Person”), and the
Dealer-Manager shall not be liable for its own acts or omissions in performing
its obligations as advisor or Dealer-Manager hereunder or otherwise in
connection with the Rights Offering or the related transactions, except for any
losses, claims, damages, liabilities and expenses to have resulted directly from
any such acts or omissions undertaken or omitted to be taken by the
Dealer-Manager through its gross negligence, bad faith or willful misconduct (as
determined in a final judgment by a court of competent jurisdiction), or use of
any Rights Offering materials or information concerning the Company which were
not authorized for such use by the Company or in state were not qualified. The
Dealer-Manager may appoint sub-placement agents and/or dealers in connection
with the Rights Offering. In soliciting or obtaining exercises of Rights, the
Dealer-Manager shall not be deemed to be acting as the agent of the Company or
as the agent of any broker, dealer, bank or trust company, and no broker,
dealer, bank or trust company shall be deemed to be acting as the
Dealer-Manager’s agent or as the agent of the Company. Unless the context
specifically requires otherwise, the term “Company” as used in this Agreement
means the Company and its Subsidiaries collectively on a consolidated basis.
Except as set forth herein, the Company agrees that it will not hold the
Dealer-Manager liable or responsible for the failure of the Rights Offering in
the event that the Rights Offering is not successfully consummated for any
reason.

 

 3 

 

 

4. The Offer Documents.

 

(a) There will be used in connection with the Rights Offering certain materials
in addition to the Registration Statement, Preliminary Prospectus, Base
Prospectus and any Prospectus Supplement (each as defined herein) as filed,
including: (i) all exhibits to the Registration Statement which pertain to the
conduct of the Rights Offering, (ii) any soliciting materials relating to the
Rights Offering approved by the Company and (iii) any free writing prospectus
with respect to the Rights Offering filed by the Company (collectively with the
Registration Statement and the Prospectus, the “Offer Documents”). The Offer
Documents have been or will be prepared and approved by, and are the sole
responsibility of, the Company.

 

(b) The Company will furnish copies of drafts of any Offer Documents to the
Dealer-Manager within a reasonable time in advance of filing with the Commission
or with the Commission or with any other federal, state, or other governmental
agency or instrumentality or court (“Other Agency”), including the Financial
Industry Regulatory Authority (“FINRA”). The Dealer-Manager shall be given an
opportunity to review and comment upon the Offer Documents, to which comments
the Company will give reasonable consideration.

 

(c) In the event that the Company uses or permits the use of, or files with the
Commission or any Other Agency, any Offer Documents (i) which have not been
submitted to the Dealer-Manager for its comments, or (ii) which have been so
submitted and with respect to which the Dealer-Manager has made comments, but
which comments have not resulted in a response satisfactory to the
Dealer-Manager and its counsel to reflect such comments, then the Dealer-Manager
shall be entitled to withdraw as a Dealer Manager in connection with the Rights
Offering and the related transactions without any liability or penalty to the
Dealer-Manager or any other Person identified in Section 11 hereof as an
“indemnified party,” and the Dealer-Manager shall be entitled to receive the
payment of all fees and expenses payable under this Agreement or the Engagement
Letter which have accrued to the date of such withdrawal or which otherwise
thereafter become payable. No such event has occurred through the date hereof.

 

(d) The Company further agrees to furnish the Dealer-Manager with as many copies
as it may reasonably request of the final forms of the Offer Documents and the
Dealer-Manager is authorized to use copies of the Offer Documents in connection
with its acting as Dealer-Manager. The Company represents and warrants to the
Dealer-Manager that the Dealer-Manager may rely on the accuracy and completeness
of all of the Offer Documents and any other information delivered to the
Dealer-Manager by or on behalf of the Company in connection with the Rights
Offering. The Dealer-Manager hereby agrees that it will not disseminate any
written material for or in connection with the solicitation of exercises of
Rights pursuant to the Rights Offering.

 

(e) The Company represents and agrees that no solicitation material, other than
the Offer Documents and the documents to be filed therewith as exhibits thereto,
will be used in connection with the Rights Offering by or on behalf of the
Company without the prior approval of the Dealer-Manager, which approval will
not be unreasonably withheld. In the event that the Company uses or permits the
use of any such solicitation material in connection with the Rights Offering,
then the Dealer-Manager shall be entitled to withdraw as Dealer-Manager in
connection with the Rights Offering and the related transactions without any
liability or penalty to the Dealer-Manager or any other Person identified in
Section 11 hereof as an “indemnified party,” and the Dealer-Manager shall be
entitled to receive the payment of all fees and expenses payable under this
Agreement or the Engagement Letter which have accrued to the date of such
withdrawal or which otherwise thereafter become payable.

 

 4 

 

 

(f) As of the date hereof and at all times prior to and following the
effectiveness of the Registration Statement, the Company shall and cause its
officers, directors and Affiliates to comply with all rules and regulations of
the Commission relating to public offerings, including, without limitation,
those relating to public statements and disclosures of material non-public
information.

 

(g) The Company agrees that any reference to the Dealer-Manager in any Offer
Documents or in any newspaper announcement or press release or other document or
communication is subject to the Dealer-Manager’s prior consent, which consent
shall not be unreasonably withheld.

 

5. Representations and Warranties. The Company represents and warrants to the
Dealer-Manager that:

 

(a) The Company has prepared and filed with the Commission a registration
statement, and an amendment or amendments thereto, on Form S-3 (File No.
333-218501) including a prospectus (the “Base Prospectus”) for the registration
of the certain types of securities under the Securities Act, which Registration
Statement, as so amended prior to the Effective Time (including post-effective
amendments, if any), has been declared effective by the Commission and copies of
which have heretofore been delivered to the Dealer-Manager. At the time of such
filing, the Company met the requirements of Form S-3 under the Securities Act.
Such Registration Statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said rule. Promptly
after execution and delivery of this Agreement, the Company will prepare and
file a prospectus supplement (the “Prospectus Supplement”) describing the Rights
and the Rights Shares in accordance with the provisions of Rule 430A (“Rule
430A”) of the rules and regulations of the Commission under the Securities Act
(the “Securities Act Regulations”) and paragraph (b) of Rule 424 (“Rule 424(b)”)
of the Securities Act Regulations. A copy of the Prospectus Supplement, as filed
with the Commission, has been delivered to the Dealer-Manager. The information
included in the Prospectus Supplement that was omitted from such Registration
Statement at the time it became effective but that is deemed to be part of such
Registration Statement at the time it became effective pursuant to paragraph (b)
of Rule 430A is referred to as “Rule 430A Information.” The Base Prospectus and
each prospectus used before such Registration Statement became effective, and
any prospectus that omitted the Rule 430A Information that was used after such
effectiveness and prior to the execution and delivery of this Agreement, is
referred to herein as a “Preliminary Prospectus.” For purposes of this
Agreement, “Effective Time” means the date and the time as of which such
registration statement, or the most recent post-effective amendment thereto, if
any, was declared effective by the Commission; “Effective Date” means the date
of the Effective Time; “Registration Statement” means such Registration
Statement, as amended at the Effective Time, including any documents which are
exhibits thereto; and “Prospectus” means such final prospectus, as first filed
with the Commission pursuant to paragraph (1) or (4) of Rule 424(b) of the
Securities Act, including the Base Prospectus, the Prospectus Supplement and all
information or reports under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), incorporated in the Prospectus by reference. The
Commission has not issued any order preventing or suspending the use of any
Preliminary Prospectus or the Prospectus. All references in this Agreement to
the Registration Statement, a Preliminary Prospectus, and the Prospectus, or any
amendments or supplements to any of the foregoing shall be deemed to include any
copy thereof filed with the Commission pursuant to its Electronic Data
Gathering, Analysis and Retrieval System (“EDGAR”). The Prospectus delivered to
the Dealer-Manager for use in connection with the Rights Offering will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T
promulgated by the Commission.

 

 5 

 

 

(b) The Registration Statement (together with all exhibits filed as part of the
Registration Statement) conforms, and any Preliminary Prospectus and the
Prospectus and any further amendments or supplements to the Registration
Statement conforms or will conform, when they are filed with or become effective
by the Commission, as the case may be, in each case, in all material respects to
the requirements of the Securities Act and the various state securities or “blue
sky” laws, as applicable, and collectively do not and will not, as of the
applicable Effective Date (as to the Registration Statement and any amendment
thereto) and as of the applicable filing date (as to the Prospectus and any
amendment or supplement thereto) contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (with respect to the Prospectus, in the light of the
circumstances under which they were made) not misleading; provided that no
representation or warranty is made by the Company as to information contained in
or omitted from the Registration Statement or the Prospectus in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Dealer-Manager specifically for inclusion therein (collectively,
the “Dealer-Manager Information”) under appropriate headings and in its final
form as approved by the Dealer-Manager and its counsel.

 

(c) There are no contracts, agreements, plans or other documents which are
required to be described in the Prospectus or filed as exhibits to the
Registration Statement by the Securities Act which have not been described in
the Prospectus or filed as exhibits to the Registration Statement or referred to
in, or incorporated by reference into, the exhibit table of the Registration
Statement as permitted by the Securities Act.

 

 6 

 

 

(d) The Company and each of its Subsidiaries have been duly incorporated and are
validly existing as corporations in good standing under the laws of their
respective jurisdictions of incorporation, are duly qualified to do business and
are in good standing as foreign corporations in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the absence of such power or
authority (either individually and in the aggregate) could not reasonably be
expected to have a material adverse effect on: (i) the business, condition
(financial or otherwise), results of operations, shareholders’ equity,
properties or prospects (as such prospects are disclosed or described in the
Prospectus) of the Company or its Subsidiaries; (ii) the long-term debt or
capital stock of the Company or its Subsidiaries; or (iii) the Rights Offering
or consummation of any of the other transactions contemplated by this Agreement,
the Registration Statement or the Prospectus (any such effect being a “Material
Adverse Effect”).

 

(e) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the
Dealer-Manager, constitutes the valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and by general principles of equity.

 

(f) Neither the Company nor any of its Subsidiaries: (i) is in violation of its
charter or by-laws, (ii) is in default under or in breach of, and no event has
occurred which, with notice or lapse of time or both, would constitute a default
or breach under or result in the creation or imposition of any lien, charge,
mortgage, pledge, security interest, claim, equity, trust or other encumbrance,
preferential arrangement, defect or restriction of any kind whatsoever (each, a
“Lien”) upon any of their property or assets pursuant to, any material contract,
agreement, indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which it is a party or by which it is bound or to which any of
its properties or assets is subject, or (iii) is in violation in any material
respect of any law, rule, regulation, ordinance, directive, judgment, decree or
order, foreign and domestic, to which it or its properties or assets may be
subject or has failed to obtain any material license, permit, certificate,
franchise or other governmental authorization or permit necessary to the
ownership of its properties or assets or to the conduct of its business, except,
in the case of clauses (ii) and (iii) above, any violation, default or failure
to possess the same that would not have a Material Adverse Effect.

 

(g) Prior to or on the date hereof: (i) the Company and the Subscription Agent
have or will have entered into a subscription agency agreement (the
“Subscription Agency Agreement”) if required by the Subscription Agent and (ii)
the Company and Okapi Partners, LLC (the “Information Agent”) have or will have
entered into an information agency agreement (the “Information Agency
Agreement”) if required by the Information Agent. When executed by the Company,
if applicable, each of the Subscription Agency Agreement and the Information
Agency Agreement will have been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery by Subscription
Agent or the Information Agent, as the case may be, will constitute a valid and
legally binding agreement of the Company enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally and by general principles of equity.

 

 7 

 

 

(h) The Rights to be issued and distributed by the Company have been duly and
validly authorized and, when issued and delivered in accordance with the terms
of the Offer Documents, will be duly and validly issued, and will constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, no holder of the Rights is or will be
subject to personal liability by reason of being such a holder, and the Rights
conform to the description thereof contained in the Prospectus. The shares of
Common Stock issuable upon exercise of any Rights have been duly and validly
authorized and, when issued and delivered in accordance with the terms of the
Rights, will be duly and validly issued, fully paid and non-assessable and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, no holder of the Common
Stock is or will be subject to personal liability by reason of being such a
holder, and the Common Stock conforms to the description thereof contained in
the Prospectus.

 

(i) Except as disclosed in the Prospectus with respect to the Company’s
authorized capitalization, the Rights Shares have been duly and validly
authorized and reserved for issuance upon exercise of the Rights and are free of
statutory and contractual preemptive rights and are sufficient in number to meet
the exercise requirements of the Rights Offering; and the Rights Shares, when so
issued and delivered against payment therefore in accordance with the terms of
the Rights Offering, will be duly and validly issued, fully paid and
non-assessable, with no personal liability attaching to the ownership thereof,
and will conform to the description thereof contained in the Prospectus.

 

(j) The Common Stock is quoted on the NasdaqCM. The Company has not received an
oral or written notification from the NasdaqCM or any court or any other
federal, state, local or foreign governmental or regulatory authority having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties or assets (each, a “Governmental Authority”), of any inquiry or
investigation or other action that would cause the Common Stock or the Rights
Shares not to be quoted on the NasdaqCM.

 

(k) The Company has an authorized capitalization as set forth in the Prospectus,
and all of the issued shares of capital stock of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and have been
issued in compliance with federal and state securities laws. None of the
outstanding shares of Company capital stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
Subsidiaries other than those accurately described in the Registration Statement
and Prospectus. The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Registration Statement and Prospectus accurately
and fairly presents in all material respects the information required to be
shown with respect to such plans, arrangements, options and rights.

 

 8 

 

 

(l) The Company and its Subsidiaries own or lease all such assets or properties
as are necessary to the conduct of its business as presently operated and as
proposed to be operated as described in the Registration Statement and the
Prospectus. Except to the extent leased by the Company or its Subsidiaries, the
Company and its Subsidiaries have good and marketable title in fee simple to all
assets or real property and good and marketable title to all personal property
owned by them, in each case free and clear of any Lien, except for such Liens as
are described in the Registration Statement and the Prospectus. Any assets or
real property and buildings held under lease or sublease by the Company or any
Subsidiary is held under valid, subsisting and enforceable leases with such
exceptions as are not material to, and do not interfere with, the use made and
proposed to be made of such property and buildings by the Company or such
Subsidiary. Neither the Company nor any Subsidiary has received any notice of
any material claim adverse to its ownership of any real or personal property or
of any material claim against the continued possession of any real property,
whether owned or held under lease or sublease by the Company or any Subsidiary.

 

(m) The Company and its Subsidiaries have all material consents, approvals,
authorizations, orders, registrations, qualifications, licenses, filings and
permits of, with and from all judicial, regulatory and other Governmental
Authorities and all third parties, foreign and domestic (collectively, with the
Licensing Requirements described below, the “Consents”), to own, lease and
operate their properties and conduct their businesses as presently being
conducted and as disclosed in the Registration Statement and the Prospectus, and
each such Consent is valid and in full force and effect. The Company has not
received notice of any investigation or proceedings which results in or, if
decided adversely to the Company, could reasonably be expected to result in, the
revocation of any Consent or reasonably be expected to have a Material Adverse
Effect. No Consent contains a materially burdensome restriction not adequately
disclosed in the Registration Statement and the Prospectus.

 

(n) The execution, delivery and performance of this Agreement by the Company,
the issuance of the Rights in accordance with the terms of the Offer Documents,
the issuance of the Rights Shares in accordance with the terms of the Rights
Offering, and the consummation by the Company of the transactions contemplated
hereby, the Subscription Agency Agreement and the Information Agency Agreement,
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries or any of its Affiliates is a party or by which the
Company or any of its Subsidiaries or its Affiliates is bound or to which any of
the properties or assets of the Company or any of its Subsidiaries or its
Affiliates is subject, nor will such actions result in any violation of the
provisions of the charter or by-laws of the Company or any of its Subsidiaries
or any statute or any order, rule or regulation of any Governmental Authority;
and except for the registration of the Rights and the Rights Shares under the
Securities Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state
securities laws in connection with the distribution of the Rights and the sale
of the Rights Shares by the Company, no consent, approval, authorization or
order of, or filing or registration with, any such court or Governmental
Authority is required for the execution, delivery and performance of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby.

 

 9 

 

 

(o) Except as otherwise disclosed in the Registration Statement and Prospectus,
there are no contracts, agreements or understandings between the Company and any
Person granting such Person the right to require the Company to include such
securities in the securities registered pursuant to the Registration Statement.
No holder of any security of the Company has any rights of rescission or similar
rights with respect to such securities held by them.

 

(p) Neither the Company nor any of its Subsidiaries has sustained, since the
date of the latest balance sheet included in the Prospectus or after such date
and as disclosed in the Prospectus, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree; and, since such date or after such date and as disclosed in the
Prospectus, there has not been any change in the capital stock or long-term debt
of the Company or any of its Subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects (as such prospects are disclosed or described in the
Prospectus) of the Company and its Subsidiaries (a “Material Adverse Change”).
Since the date of the latest balance sheet presented in the Prospectus, the
Company has not incurred or undertaken any liabilities or obligations, whether
direct or indirect, liquidated or contingent, matured or unmatured, or entered
into any transactions, including any acquisition or disposition of any business
or asset, which are material to the Company, except for liabilities, obligations
and transactions which are disclosed in the Registration Statement, any
Preliminary Prospectus and the Prospectus.

 

(q) Bharat Parikh & Associates Chartered Accountants and BDO USA, LLP
(collectively, the “Auditors”), whose reports relating to the Company and its
Subsidiaries are included in the Registration Statement, are each independent
registered public accountants with respect to the Company and Vicon Industries,
Inc., as applicable, as required by the Securities Act, the Exchange Act and the
rules and regulations promulgated by the Public Company Accounting Oversight
Board (the “PCAOB”). The Auditors, to the best of the Company’s knowledge, are
duly registered and in good standing with the PCAOB. The Auditors have not,
during the periods covered by the financial statements included in the
Registration Statement, the Preliminary Prospectus and the Prospectus, provided
to the Company or Vicon Industries, Inc. any non-audit services, as such term is
used in Section 10A(g) of the Exchange Act.

 

(r) The financial statements, including the notes thereto, and any supporting
schedules included in the Registration Statement, any Preliminary Prospectus and
the Prospectus present fairly, in all material respects, the financial position
as of the dates indicated and the cash flows and results of operations for the
periods specified of the Company. Except as otherwise stated in the Registration
Statement, any Preliminary Prospectus and the Prospectus, said financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods involved. Any supporting schedules included in the Registration
Statement, any Preliminary Prospectus and the Prospectus present fairly, in all
material respects, the information required to be stated therein. No other
financial statements or supporting schedules are required to be included or
incorporated by reference in the Registration Statement. The other financial and
statistical information included in the Registration Statement, any Preliminary
Prospectus and the Prospectus present fairly, in all material respects, the
information included therein and have been prepared on a basis consistent with
that of the financial statements that are included in the Registration
Statement, such Preliminary Prospectus and the Prospectus and the books and
records of the respective entities presented therein.

 

 10 

 

 

(s) There are no pro forma or as adjusted financial statements which are
required to be included in the Registration Statement, any Preliminary
Prospectus and the Prospectus in accordance with Regulation S-X under the
Securities Act which have not been included as so required. The pro forma and/or
as adjusted financial information included in the Registration Statement, any
Preliminary Prospectus and the Prospectus has been properly compiled and
prepared in accordance with the applicable requirements of the Securities Act
and include all adjustments necessary to present fairly, in all material
respects, in accordance with generally accepted accounting principles the pro
forma and as adjusted financial position of the respective entity or entities
presented therein at the respective dates indicated and their cash flows and the
results of operations for the respective periods specified. The assumptions used
in preparing the pro forma and as adjusted financial information included in the
Registration Statement, any Preliminary Prospectus and the Prospectus provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions or events described therein. The related pro forma and pro
forma as adjusted adjustments give appropriate effect to those assumptions; and
the pro forma and pro forma as adjusted financial information reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts.

 

(t) The statistical, industry-related and market-related data included in the
Registration Statement, any Preliminary Prospectus and the Prospectus are based
on or derived from sources which the Company reasonably believes are reliable
and accurate, and such data agree with the sources from which they are derived.
All applicable third party consents have been obtained in order for such data to
be included in the Registration Statement, any Preliminary Prospectus and the
Prospectus.

 

(u) Except as disclosed in the Registration Statement and the Prospectus, the
Company maintains a system of internal accounting and other controls sufficient
to provide reasonable assurances that: (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with United States generally accepted accounting
principles and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(v) The Company’s Board of Directors has validly appointed an audit committee,
compensation committee and nominating and corporate governance committee whose
composition satisfies the requirements of the rules and regulations of the
Commission and the Company’s Board of Directors and/or audit committee,
compensation committee and the nominating corporate governance committee has
each adopted a charter as described in the Registration Statement, and such
charters are in full force and effect as of the date hereof. Neither the
Company’s Board of Directors nor the audit committee thereof has been informed,
nor is any director of the Company aware, of: (i) except as disclosed in the
Registration Statement and the Prospectus, any significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial
information; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.

 

 11 

 

 

(w) The Company is in material compliance with the provisions of the
Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley”), applicable to the
Company, and the rules and regulations promulgated thereunder and related or
similar rules and regulations promulgated by any other Governmental Authority or
self-regulatory entity or agency, except for violations which, singly or in the
aggregate, are disclosed in the Prospectus or would not have a Material Adverse
Effect.

 

(x) No relationship, direct or indirect, exists between or among any of the
Company or any Affiliate of the Company, on the one hand, and any director,
officer, shareholder, customer or supplier of the Company or any Affiliate of
the Company, on the other hand, which is required by the Securities Act or the
Exchange Act to be described in the Registration Statement or the Prospectus
which is not so described as required. Except as disclosed in the Registration
Statement and the Prospectus, there are no outstanding loans, advances (except
normal advances for business expenses in the ordinary course of business) or
guarantees of indebtedness by the Company to or for the benefit of any of the
officers or directors of the Company or any of their respective family members.
The Company has not, in violation of Sarbanes-Oxley, directly or indirectly,
including through any Affiliate of the Company (other than as permitted under
Sarbanes-Oxley for depositary institutions), extended or maintained credit,
arranged for the extension of credit, or renewed an extension of credit, in the
form of a personal loan to or for any director or executive officer of the
Company.

 

(y) Except as described in the Prospectus, there are no legal or governmental
proceedings pending to which the Company or any of its Subsidiaries is a party
or of which any property or asset of the Company or any of its Subsidiaries is
the subject which, if determined adversely to the Company or any of its
Subsidiaries, are reasonably likely to have a Material Adverse Effect; and to
the best of the Company’s knowledge, except as disclosed in the Prospectus, no
such proceedings are threatened or contemplated by Governmental Authorities or
threatened by others.

 

(z) The Company and its Subsidiaries have filed all necessary federal, state and
foreign income and franchise tax returns and have paid all taxes required to be
paid by any of them and, if due and payable, any related or similar assessment,
fine or penalty levied against any of them, except where the failure to make
such filings or make such payments, either individually or in the aggregate,
could not reasonably be expected to have, a Material Adverse Effect. The Company
has made adequate charges, accruals and reserves in its financial statements
above in respect of all federal, state and foreign income and franchise taxes
for all periods as to which the tax liability of the Company or any of its
Subsidiaries has not been finally determined.

 

 12 

 

 

(aa) Each of the Company and its Subsidiaries maintains insurance of the types
and in the amounts which the Company believes to be reasonable and sufficient
for a company of its size operating in the Company’s industry, including, but
not limited to: (i) directors’ and officers’ insurance (including insurance
covering the Company, its directors and officers for liabilities or losses
arising in connection with the Rights Offering, including, without limitation,
liabilities or losses arising under the Securities Act, the Exchange Act and
applicable foreign securities laws), (ii) insurance covering real and personal
property owned or leased against theft, damage, destruction, acts of vandalism
and all other risks customarily insured against and (iii) business interruption
insurance. There are no claims by the Company or any of its Subsidiaries under
any policy or instrument described in this paragraph as to which any insurance
company is denying liability or defending under a reservation of rights clause.
All of the insurance policies described in this paragraph are in full force and
effect. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for, and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

(bb) The Company and its Subsidiaries own or possess or have the right to use on
reasonable terms all patents, patent rights, patent applications, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, service names and other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on their respective businesses as described in the Prospectus and as proposed to
be conducted; and neither the Company nor any of its Subsidiaries has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interests of the Company or any of its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, might result in a Material Adverse Effect. To the Company’s
knowledge, all former and current employees of the Company or any of its
Subsidiaries (and, to the Company’s knowledge, all other agents, consultants and
contractors of the Company or any of its subsidiaries who contributed to or
participated in the conception or development of any Intellectual Property for
the Company or any of its Subsidiaries) have executed written contracts or
agreements that assign to the Company all rights to any inventions,
improvements, discoveries or information relating to the business of the Company
and its Subsidiaries, including without limitation all Intellectual Property
owned, controlled by or in the possession of the Company or any of its
Subsidiaries. To the Company’s knowledge, there is no unauthorized use,
infringement or misappropriation of any of the Intellectual Property by any
third party, employee or former employee. Each agreement and instrument (each, a
“License Agreement”) pursuant to which any Intellectual Property is licensed to
the Company or any of its Subsidiaries is in full force and effect, has been
duly authorized, executed and delivered by, and is a valid and binding agreement
of, the Company or the applicable subsidiary, as the case may be, enforceable
against the Company or such subsidiary in accordance with its terms, except as
enforcement thereof may be subject to bankruptcy, insolvency or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles; the Company and its Subsidiaries are in compliance with
their respective obligations under all License Agreements and, to the knowledge
of the Company, all other parties to any of the License Agreements are in
compliance with all of their respective obligations thereunder; no event or
condition has occurred or exists that gives or would give any party to any
License Agreement the right, either immediately or with notice or passage of
time or both, to terminate or limit (in whole or in part) any such License
Agreement or any rights of the Company or any of its Subsidiaries thereunder, to
exercise any of such party’s remedies thereunder, or to take any action that
would adversely affect any rights of the Company or any of its Subsidiaries
thereunder or that might have a Material Adverse Effect and the Company is not
aware of any facts or circumstances that would result in any of the foregoing or
give any party to any License Agreement any such right; and neither the Company
nor any of its Subsidiaries has received any notice of default, breach or
non-compliance under any License Agreement.

 

 13 

 

 

(cc) Except as described in any Preliminary Prospectus, the Prospectus and the
Registration Statement, the Company: (i) is and at all times has been in full
compliance with all existing privacy laws and other statutes, rules, regulations
or industry guidance applicable to the ownership, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product manufactured,
distributed or sold by the Company or any component thereof (such laws,
statutes, rules, regulations or guidance, collectively, “Applicable Laws”); (ii)
has not received any notice of adverse finding, warning letter, untitled letter
or other correspondence or notice from any Governmental Authority alleging or
asserting noncompliance with any Applicable Laws or any licenses, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws (“Authorizations”); (iii) possesses
all Authorizations and such Authorizations are valid and in full force and
effect and are not in violation of any term of any such Authorizations; (iv) has
not received notice of any claim, suit, proceeding, hearing, enforcement, audit,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and has no knowledge that any such
Governmental Authority or third party is considering any such claim, suit,
proceeding, hearing, enforcement, audit, investigation, arbitration or other
action; (v) has not received notice that any Governmental Authority has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and has no knowledge that any such Governmental Authority is
considering such action; (vi) has filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission), except, in the case of
each of clauses (i), (ii) and (iii), for any default, violation or event that
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.

 

(dd) Neither the Company nor, to the Company’s knowledge, any of the Company’s
directors, officers or employees has violated: (i) the Bank Secrecy Act, as
amended, (ii) the Money Laundering Control Act of 1986, as amended, (iii) the
Foreign Corrupt Practices Act of 1977, as amended, or (iv) the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, and/or the rules and
regulations promulgated under any such law, or any successor law, except for
such violations which, singly or in the aggregate, would not have a Material
Adverse Effect. No action, suit or proceeding by or before any Governmental
Authority involving the Company or any of its Subsidiaries with respect to any
of the foregoing laws is pending or, to the knowledge of the Company,
threatened.

 

 14 

 

 

(ee) Neither the Company nor any of its Affiliates has, prior to the date
hereof, made any offer or sale of any securities which are required to be
“integrated” pursuant to the Securities Act with the offer and sale of the
Rights Shares pursuant to the Registration Statement.

 

(ff) Except as described in the Registration Statement and the Prospectus, there
are no claims, payments, arrangements, agreements or understandings relating to
the payment of a finder’s, consulting or origination fee or other compensation
by the Company with respect to the issuance or exercise of the Rights or the
sale of the Rights Shares or any other arrangements, agreements or
understandings of the Company or, to the Company’s knowledge, the Company’s
officers, directors and employees or Affiliates that may affect the
Dealer-Manager’s compensation, as determined by the Financial Industry
Regulatory Authority, Inc. (“FINRA”). Except as previously disclosed by the
Company to the Dealer-Manager in writing, no officer, director, or beneficial
owner of 5% or more of any class of the Company’s securities (whether debt or
equity, registered or unregistered, regardless of the time acquired or the
source from which derived) or any other Affiliate is a member or a Person
associated, or affiliated with a member of FINRA. No proceeds from the exercise
of the Rights will be paid to any FINRA member, or any Persons associated or
affiliated with a member of FINRA, except as specifically contemplated herein.
Except as previously disclosed by the Company to the Dealer-Manager, no Person
to whom securities of the Company have been privately issued within the 180-day
period prior to the initial filing date of the Registration Statement has any
relationship or affiliation or association with any member of FINRA.

 

(gg) There are no contracts, agreements or understandings between the Company
and any Person that would give rise to a valid claim against the Company or the
Dealer-Manager for a brokerage commission, finder’s fee or other like payment in
connection with the transactions contemplated by this Agreement. Other than the
Dealer-Manager, the Company has not employed any brokers, dealers or
underwriters in connection with solicitation of exercise of Rights in the Rights
Offering, and except provided for in Sections 6 and 7 hereof, no other
commissions, fees or discounts will be paid by the Company in connection with
the Rights Offering.

 

(hh) Neither the Company nor, to the Company’s knowledge, any of the Company’s
officers, directors, employees or agents has at any time during the last five
(5) years: (i) made any unlawful contribution to any candidate for foreign
office, or failed to disclose fully any contribution in violation of law, or
(ii) made any payment to any federal or state governmental officer or official,
or other Person charged with similar public or quasi-public duties, other than
payments that are not prohibited by the laws of the United States of any
jurisdiction thereof.





 

 15 

 

 

(ii) The Company has not and will not, directly or indirectly through any
officer, director or Affiliate of the Company or through any other Person: (i)
taken any action designed to cause or to result in, or that has constituted or
which might reasonably be expected to cause or result in, the stabilization or
manipulation of the price of any security of the Company to facilitate the
issuance of the Rights or the sale or resale of the Rights Shares, (ii) since
the filing of the Registration Statement sold, bid for or purchased, or paid any
Person any compensation for soliciting exercises or purchases of, the Rights or
the Rights Shares and (iii) until the later of the expiration of the Rights or
the completion of the distribution (within the meaning of Regulation M under the
Exchange Act) of the Rights Shares, sell, bid for or purchase, apply or agree to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company (except for the solicitation of the exercises of
Rights pursuant to the Offer Documents). The foregoing shall not apply to the
offer, sale, agreement to sell or delivery with respect to: (i) Rights Shares
offered and sold upon exercise of the Rights, as described in the Prospectus, or
(ii) any shares of Common Stock sold pursuant to the Company’s employee benefit
plans.

 

(jj) Each “forward-looking statement” (within the meaning of Section 27A of the
Securities Act or Section 21E of the Exchange Act) included in the Registration
Statement and the Prospectus has been made or reaffirmed with a reasonable basis
and has been disclosed in good faith.

 

As used in this Agreement, references to matters being “material” with respect
to the Company or any matter relating to the Company shall mean a material item,
event, change, condition, status or effect related to the condition (financial
or otherwise), properties, assets (including intangible assets), liabilities,
business, prospects (as such prospects are disclosed or described in any
Preliminary Prospectus or the Prospectus), operations or results of operations
of the Company and its Subsidiaries, taken as a whole.

 

As used in this Agreement, the term “knowledge of the Company” (or similar
language) shall mean the knowledge of the officers of the Company who are named
in the Prospectus, with the assumption that such officers shall have made
reasonable and diligent inquiry of the matters presented (with reference to what
is customary and prudent for the applicable individuals in connection with the
discharge by the applicable individuals of their duties as officers or directors
of the Company).

 

6. Compensation. In consideration for its services in the Rights Offering, the
Dealer-Manager shall receive a cash fee equal to 6% of the gross dollar amount
received by the Company from any cash exercise of the Rights issued to investors
in the Rights Offering, as a commission, which commission shall not exceed
$162,000 in the aggregate, and 1.8% non-accountable expense fee, which
non-accountable expense fee shall not exceed $48,600 in the aggregate, as well
as an out-of-pocket accountable expense allowance of 0.2%, which accountable
expense allowance shall not exceed $5,400 in the aggregate. If the Rights
Offering is not consummated, any portion of such accountable expense allowance
that may be advanced by the Company to the Dealer-Manager but not used by such
Dealer-Manager’s actual out-of-pocket expenses shall be promptly reimbursed to
the Company as required under FINRA Rule 5110(f)(2)(D). All payments to be made
by the Company pursuant to this Section 6 shall be made at the Closing by wire
transfer of immediately available funds upon the consummation of the
subscriptions for Rights Shares pursuant to the exercise of Rights (the “Closing
Date”).

 

 16 

 

 

7. Expenses. Subject to Section 6 hereof, the Company shall pay or cause to be
paid:

 

(a) all expenses (including any taxes) incurred by the Company in connection
with the Rights Offering and the preparation, issuance, execution,
authentication and delivery of the Rights and the Rights Shares;

 

(b) all fees, expenses and disbursements of the Company’s accountants, legal
counsel and other third party advisors;

 

(c) all reasonable and documented costs and expenses of the Dealer-Manager
reimbursable upon any termination of this Agreement only as permitted by FINRA
Rule 5110(f)(2)(D);

 

(d) all fees and expenses of the Subscription Agent and the Information Agent;

 

(e) all fees, expenses and disbursements (including, without limitation, fees
and expenses of the Company’s accountants and counsel) in connection with the
preparation, printing, filing, delivery and shipping of the Registration
Statement (including the financial statements therein and all amendments and
exhibits thereto), each Preliminary Prospectus, the Prospectus, the other Offer
Documents and any amendments or supplements of the foregoing and any printing,
delivery and shipping of this Agreement to any organization of soliciting
dealers, if any, to the members thereof by mail, fax or other means of
communications;

 

(f) all fees, expenses and disbursements, if any, relating to the registration
or qualification of the Rights and the Rights Shares under the “blue sky”
securities laws of any states or other jurisdictions;

 

(g) all filing fees of the Commission;

 

(h) all filing fees relating to the review of the Rights Offering by FINRA;

 

(i) any applicable listing or other fees;

 

(j) the cost of printing certificates representing the Rights and the Rights
Shares; and

 

(k) the cost and charges of the Company’s transfer agent(s) or registrar(s).

 

All payments to be made by the Company pursuant to this Section 7 shall be made
promptly after the termination or expiration of the Rights Offering or, if
later, promptly after the related fees, expenses or charges accrue and an
invoice therefor is sent by the Dealer-Manager. The Company shall perform its
obligations set forth in this Section 7 whether or not the Rights Offering
commences or any Rights are exercised pursuant to the Rights Offering, except
that the Dealer-Manager’s non-accountable expenses may only be reimbursed upon
Closing. For the avoidance of doubt, except as reimbursed pursuant to the
non-accountable expense fee, the Dealer-Manager shall be responsible for
expenses it incurs with respect to the performance of its obligations under this
Agreement, including without limitation expenses it incurs with respect to
travel and lodging expenses in connection with "road show" trips and legal
counsel and other third parties engaged by the Dealer-Manager.

 

 17 

 

 

8. Shareholder Lists; Subscription Agent; Information Agent.

 

(a) The Company will cause the Dealer-Manager to be provided with any cards or
lists showing the names and addresses of, and the number of shares of Common
Stock held by, the holders of shares of Common Stock as of a recent date and
will use its best efforts to cause the Dealer-Manager to be advised from time to
time during the period, as the Dealer-Manager shall request, of the Rights
Offering as to any transfers of record of shares of Common Stock.

 

(b) The Company (i) has arranged for the Subscription Agent to serve as
subscription agent in connection with the Rights Offering, (ii) will arrange for
the Subscription Agent to advise the Dealer-Manager regularly as to such matters
as the Dealer-Manager may reasonably request, including the number of Rights
that have been exercised, and (iii) will arrange for the Subscription Agent to
be responsible for receiving subscription funds paid.

 

(c) The Company has arranged for the Information Agent to serve as the
information agent in connection with the Rights Offering (together with the
Subscription Agent, the “Agents”) and to perform services in connection with the
Rights Offering that are customary for an information agent.

 

9. Covenants of the Company. The Company covenants and agrees with the
Dealer-Manager:

 

(a) To use its best efforts to cause the Registration Statement and any
amendments thereto to become effective; to advise the Dealer-Manager, promptly
after it receives notice thereof, of the time when the Registration Statement,
or any amendment thereto, becomes effective or any supplement to the Prospectus
or any amended Prospectus has been filed and to furnish the Dealer-Manager with
copies thereof; to prepare a Prospectus in a form approved by the Dealer-Manager
(such approval not to be unreasonably withheld or delayed) and to file such
Prospectus pursuant to Rule 424(b) under the Securities Act within the time
prescribed by such rule; to advise the Dealer-Manager, promptly after it
receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus or
the Prospectus, of the suspension of the qualification of the Rights for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement or the Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus or
the Prospectus or suspending any such qualification, to use promptly its
reasonable best efforts to obtain its withdrawal.

 

 18 

 

 

(b) To deliver promptly to the Dealer-Manager, at any such location as requested
by the Dealer-Manager, such number of the following documents as the
Dealer-Manager shall reasonably request: (i) conformed copies of the
Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement,
any other Offer Documents filed as exhibits, the computation of the ratio of
earnings to fixed charges and the computation of per share earnings), (ii) each
Preliminary Prospectus, the Prospectus and any amended or supplemented
Prospectus and (iii) any document incorporated by reference in the Prospectus
(excluding exhibits thereto); and, if the delivery of a prospectus is required
at any time during which the Prospectus relating to the Rights or the Rights
Shares is required to be delivered under the Securities Act and if at such time
any events shall have occurred as a result of which the Prospectus as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Prospectus is delivered, not misleading, or, if for any other reason it shall be
necessary during such period to amend or supplement the Prospectus or to file
under the Exchange Act any document incorporated by reference in the Prospectus
in order to comply with the Securities Act or the Exchange Act, to notify the
Dealer-Manager and, upon its request, to file such document and to prepare and
furnish without charge to the Dealer-Manager as many copies as the
Dealer-Manager may from time to time reasonably request of an amended or
supplemented Prospectus which will correct such statement or omission or effect
such compliance.

 

(c) To file promptly with the Commission any amendment to the Registration
Statement or the Prospectus or any supplement to the Prospectus that may, in the
judgment of the Company or the Dealer-Manager, be necessary or advisable in
connection with the distribution of the Rights or the sale of the Rights Shares
or be requested by the Commission.

 

(d) Prior to filing with the Commission any: (i) Preliminary Prospectus, (ii)
amendment to the Registration Statement, any document incorporated by reference
in the Prospectus or (iii) any Prospectus pursuant to Rule 424 of the Securities
Act, to furnish a copy thereof to the Dealer-Manager and counsel for the
Dealer-Manager and obtain the consent of the Dealer-Manager to the filing (which
consent shall not be unreasonably withheld).

 

(e) To furnish to the Dealer-Manager copies of all materials not available via
EDGAR furnished by the Company to its shareholders and all public reports and
all reports and financial statements furnished by the Company to the principal
national securities exchange upon which any of the Company’s securities may be
listed pursuant to requirements of or agreements with such exchange or to the
Commission pursuant to the Exchange Act or any rule or regulation of the
Commission thereunder.

 

(f) To qualify or register the Rights and the Rights Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
of those jurisdictions designated by the Dealer-Manager, the Company shall
comply with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Rights and
the Rights Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Dealer-Manager promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Rights and the Rights
Shares for offering, sale or trading in any jurisdiction or any initiation or
threat of any proceeding for any such purpose, and in the event of the issuance
of any order suspending such qualification, registration or exemption, the
Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

 19 

 

 

(g) To apply the net proceeds from the exercise of the Rights in the manner
described under the caption “Use of Proceeds” in the Prospectus.

 

(h) To list the Rights Shares on the NasdaqCM and to use its best efforts to
complete that listing, as applicable, subject only to official notice of
issuance (if applicable), prior to the expiration of the Rights Offering.

 

(i) To take such steps as shall be necessary to ensure that neither the Company
nor any Subsidiary shall become an “investment company” within the meaning of
such term under the Investment Company Act of 1940 and the rules and regulations
of the Commission thereunder.

 

(j) To advise the Dealer-Manager, directly or through the Subscription Agent,
from time to time, as the Dealer-Manager shall request, of the number of Rights
Shares subscribed for, and arrange for the Subscription Agent to furnish the
Dealer-Manager with copies of written reports it furnishes to the Company
concerning the Rights Offering.

 

(k) To commence mailing the Offer Documents to record holders of the Common
Stock not later than the second business day following the record date for the
Rights Offering, and complete such mailing as soon as practicable.

 

(l) To reserve and keep available for issue upon the exercise of the Rights such
number of authorized but unissued shares of Rights Shares as will be sufficient
to permit the exercise in full of all Rights, except as otherwise contemplated
by the Prospectus.

 

(m) To not take, directly or indirectly, any action designed to cause or to
result in, or that has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the issuance of the Rights or the sale or resale of
the Rights Shares.

 

(n) To comply with Instruction I.B.6 of Form S-3 during all applicable time
periods set forth therein.

 

10. Conditions of Dealer-Manager’s Obligations. The obligations of the
Dealer-Manager hereunder are subject to (and the occurrence of any Closing shall
be conditioned upon) the accuracy, as of the date hereof and at all times during
the Rights Offering, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations hereunder
and to the following additional conditions:

 

(a) (i) The Registration Statement shall have become effective and the
Prospectus shall have been timely filed with the Commission in accordance with
the Securities Act; (ii) all post-effective amendments to the Registration
Statement shall have become effective; (iii) no stop order suspending the
effectiveness of the Registration Statement or any amendment or supplement
thereto shall have been issued and no proceedings for the issuance of any such
order shall have been initiated or threatened, and (iv) any request of the
Commission for additional information (to be included in the Registration
Statement or the Prospectus or otherwise) shall have been disclosed to the
Dealer-Manager and complied with to the Dealer-Manager’s reasonable
satisfaction.

 

 20 

 

 

(b) The Dealer-Manager shall not have been advised by the Company or shall have
discovered and disclosed to the Company that the Registration Statement or the
Prospectus or any amendment or supplement thereto, contains an untrue statement
of fact which in the Dealer-Manager’s opinion, or in the opinion of counsel to
the Dealer-Manager, is material, or omits to state a fact which, in the
Dealer-Manager’s opinion, or in the opinion of counsel to the Dealer-Manager, is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Rights, the Rights
Shares, the Registration Statement and the Prospectus, and all other legal
matters relating to this Agreement and the transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Dealer-Manager, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

 

(d) On the Closing Date, there shall have been furnished to the Dealer-Manager
the signed opinion (addressed to the Dealer-Manager) of Olshan Frome Wolosky
LLP, counsel for the Company, dated as of the Closing Date and in form and
substance satisfactory to counsel for the Dealer-Manager.

 

(e) The Company shall have furnished to the Dealer-Manager a certificate, dated
as of the Closing Date, of its President and Chief Executive Officer and its
Chief Financial Officer stating that:

 

  i. To the best of their knowledge after reasonable investigation, the
representations, warranties, covenants and agreements of the Company hereof are
true and correct in all material respects;         ii. The conditions set forth
in this Agreement have been fulfilled;         iii. Subsequent to the respective
dates as of which information is given in the Registration Statement and the
Prospectus, neither the Company nor any of its Subsidiaries has sustained any
material loss or interference with its business, whether or not covered by
insurance, or from any labor dispute or any legal or governmental proceeding;  
      iv. Subsequent to the respective dates as of which information is given in
the Registration Statement and the Prospectus, there has not been any Material
Adverse Change or any development involving a prospective Material Adverse
Change; and         v. They have carefully examined the Registration Statement
and the Prospectus and, in their opinion (A) the Registration Statement and the
Prospectus, as of the Effective Date, did not include any untrue statement of a
material fact and did not omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and (B)
since the Effective Date no event has occurred which should have been set forth
in a supplement or amendment to the Registration Statement or the Prospectus.

 

 21 

 

 



(f) Neither the Company nor any of its Subsidiaries shall have sustained since
the date of the latest audited financial statements included in the Prospectus
any Material Adverse Change, the effect of which is, in the judgment of the
Dealer-Manager, so material and adverse as to make it impracticable or
inadvisable to proceed with the Rights Offering.

 

(g) Neither FINRA nor the NasdaqCM shall have objected to the Rights Offering
issuance.

 

(h) All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Dealer-Manager. If any of the conditions specified in this
Section 10 shall not have been fulfilled when and as required by this Agreement,
this Agreement and all obligations of the Dealer-Manager hereunder may be
canceled at, or at any time during the Rights Offering, by the Dealer-Manager.
Any such cancellation shall be without liability of the Dealer-Manager to the
Company. Notice of such cancellation shall be given the Company in writing, or
by telegraph or telephone and confirmed in writing.

 

11. Indemnification and Contribution. Notwithstanding anything to the contrary
contained in the Engagement Letter:

 

(a) The Company agrees to indemnify and hold harmless the Dealer-Manager and its
affiliates and any officer, director, employee or agent of the Dealer-Manager or
any such affiliates and any Person controlling (within the meaning of Section
20(a) of the Exchange Act) the Dealer-Manager or any of such affiliates
(collectively, the “Indemnified Parties”) from and against any and all losses,
claims, damages, liabilities, expenses and actions (including shareholder
actions, in respect thereof) whatsoever, under the Securities Act or otherwise
(as incurred or suffered and including, but not limited to, any and all legal or
other expenses incurred in connection with investigating, preparing to defend or
defending any lawsuit, claim or other proceeding, commenced or threatened,
whether or not resulting in any liability, which legal or other expenses shall
be reimbursed by the Company promptly after receipt of any invoices therefore
from the Dealer-Manager), (A) arising out of or based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in the Offer
Documents or any amendment or supplement thereto, in any other solicitation
material used by the Company or authorized by it for use in connection with the
Rights Offering, or in any blue sky application or other document prepared or
executed by the Company (or based on any written information furnished by the
Company) specifically for the purpose of qualifying any or all of the Rights or
the Rights Shares under the securities laws of any state or other jurisdiction
(any such application, document or information being hereinafter called a “Blue
Sky Application”) or arising out of or based upon the omission or alleged
omission to state in any such document a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (other than
statements or omissions made in reliance upon and in conformity with the
Dealer-Manager Information), (ii) any withdrawal or termination by the Company
of, or failure by the Company to make or consummate, the Rights Offering, (iii)
any actions taken or omitted to be taken by an Indemnified Party with the
consent of the Company or in conformity with actions taken or omitted to be
taken by the Company or (iv) any failure by the Company to comply with any
agreement or covenant, contained in this Agreement, or (B) arising out of,
relating to or in connection with or alleged to arise out of, relate to or be in
connection with, the Rights Offering, any of the other transactions contemplated
thereby or the performance of the Dealer-Manager’s services to the Company with
respect to the Rights Offering; provided, however, that the Company shall not be
responsible for any liabilities or expenses of any Indemnified Party that have
resulted primarily from such Indemnified Party’s (x) gross negligence, bad faith
or willful misconduct (as determined by final and non-appealable judgment of a
court of competent jurisdiction) in connection with any of the advice, actions,
inactions or services referred to herein or (y) use of any Offering materials or
information concerning the Company in connection with the Offer that were not
authorized for such use by the Company and which use constitutes negligence, bad
faith or willful misconduct (as determined by final and non-appealable judgment
of a court of competent jurisdiction).

 

 22 

 

 

(b) Promptly after receipt by an Indemnified Party of notice of any intention or
threat to commence an action, suit or proceeding or notice of the commencement
of any action, suit or proceeding, such Indemnified Party will, if a claim in
respect thereof is to be made against the Company pursuant hereto, promptly
notify the Company in writing of the same. In case any such action is brought
against any Indemnified Party and such Indemnified Party notifies the Company of
the commencement thereof, the Company may elect to assume the defense thereof,
with counsel reasonably satisfactory to such Indemnified Party. Within 15 days
following receipt of notice from an Indemnified Party or the receipt of such
claim, the Company will notify the Dealer-Manager that the Company will assume
control of the defense. An Indemnified Party may employ counsel to participate
in the defense of any such action provided, that the employment of such counsel
shall be at the Indemnified Party’s own expense, unless (i) the employment of
such counsel has been authorized in writing by the Company, (ii) the Indemnified
Party has reasonably concluded (based upon advice of counsel to the Indemnified
Party) that there may be legal defenses available to it or other Indemnified
Parties that are different from or in addition to those available to the
Company, or that a conflict or potential conflict exists (based upon advice of
counsel to the Indemnified Party) between the Indemnified Party and the Company
that makes it impossible or inadvisable for counsel to the Indemnifying Party to
conduct the defense of both the Company and the Indemnified Party (in which case
the Company will not have the right to direct the defense of such action on
behalf of the Indemnified Party), or (iii) the Company has not in fact employed
counsel reasonably satisfactory to the Indemnified Party to assume the defense
of such action within a reasonable time after receiving notice of the action,
suit or proceeding, in each of which cases the reasonable fees, disbursements
and other charges of such counsel will be at the expense of the Company;
provided, further, that in no event shall the Company be required to pay fees
and expenses for more than one firm of attorneys representing Indemnified
Parties unless the defense of one Indemnified Party is unique or separate from
that of another Indemnified Party subject to the same claim or action. Any
failure or delay by an Indemnified Party to give the notice referred to in this
paragraph shall not affect such Indemnified Party’s right to be indemnified
hereunder, except to the extent that such failure or delay causes actual harm to
the Company, or prejudices its ability to defend such action, suit or proceeding
on behalf of such Indemnified Party.

 

 23 

 

 

(c) If the indemnification provided for in the foregoing paragraph is judicially
determined to be unavailable (other than in accordance with the terms hereof) to
any Indemnified Party otherwise entitled to indemnity in respect of any losses,
claims, damages or liabilities referred to herein, then, in lieu of indemnifying
such person hereunder, whether or not the Dealer-Manager is the person entitled
to indemnification or reimbursement, the Company shall contribute to the amount
paid or payable by the Indemnified Party as a result of such losses, claims,
damages or liabilities (and expenses relating thereto) (i) in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and the Dealer-Manager, on the other hand, of the Rights Offering or (ii) if the
allocation provided for in clause (i) above is not available, in such proportion
as is appropriate to reflect not only the relative benefits referred to in such
clause (i) but also the relative fault of each of the Company and the
Dealer-Manager, as well as any other relevant equitable considerations;
provided, however, in no event shall the Dealer-Manager’s aggregate contribution
to the amount paid or payable exceed the aggregate amount of fees actually
received by the Dealer-Manager under this Agreement. For the purposes of this
Agreement, the relative benefits to the Company and to the Dealer-Manager of the
engagement shall be deemed to be in the same proportion as (a) the total value
paid or contemplated to be paid or received or contemplated to be received by
the Company in the Rights Offering, whether or not the Rights Offering is
consummated, bears to (b) the fees paid or to be paid to the Dealer-Manager
under this Agreement.

 

(d) The Company also agrees that neither the Dealer-Manager, nor any other
Indemnified Party, shall have any liability to the Company for or in connection
with the Dealer-Manager’s engagement as Dealer-Manager, except for any such
liability for losses, claims, damages, liabilities or expenses incurred by the
Company which have resulted primarily from the Dealer-Manager’s bad faith,
willful misconduct, or gross negligence (as determined by final and
non-appealable judgment of a court of competent jurisdiction) or the use of any
offering material or information concerning the Company in connection with this
Rights Offering which were not authorized for such use. The foregoing agreement
shall be in addition to any rights that the Dealer-Manager, the Company or any
Indemnified Party may have at common law or otherwise, including, but not
limited to, any right to contribution. For the sole purpose of enforcing and
otherwise giving effect to the provisions of this Agreement, the Company hereby
consents to personal jurisdiction and service and venue in any court in which
any claim which is subject to this agreement is brought against the
Dealer-Manager or any other indemnified party.

 

 24 

 

 

(e) The Company agrees that it will not, without the prior written consent of
the Dealer-Manager, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the Dealer-Manager is an actual or potential party to such
claim, action, suit or proceeding) unless such settlement, compromise or consent
(i) relates solely to the payment of monetary damages and does not include any
admission of liability on the part of the Dealer-Manager, and (ii) includes an
unconditional release, reasonably satisfactory in form and substance to the
Dealer-Manager, releasing the Dealer-Manager from all liability arising out of
such claim, action, suit or proceeding.

 

(f) In the event that an Indemnified Party is requested or required to appear as
a witness in any action brought by or on behalf of or against the Company in
which such Indemnified Party is not named as a defendant, the Company agrees to
promptly reimburse the Dealer-Manager on a monthly basis for all expenses
reasonably incurred by it in connection with such Indemnified Party’s appearing
and preparing to appear as such a witness, including, without limitation, the
reasonable fees and disbursements of its legal counsel.

 

(g) If multiple claims are brought, and indemnification is permitted under
applicable law and provided for under this Agreement with respect to at least
one of such claims, the Company agrees that any judgment or arbitration award
shall be conclusively deemed to be based on claims as to which indemnification
is permitted and provided for, except to the extent the judgment or arbitrate
award expressly states that it, or any portion thereof, is based solely on a
claim as to which indemnification is not available.

 

(h) The Company agrees to reimburse each Indemnified Party for all expenses as
they are incurred in connection with enforcing such Indemnified Party’s rights
hereunder.

 

12. Effective Date of Agreement; Termination.

 

(a) This Agreement shall become effective upon the later of the time on which
the Dealer-Manager shall have received notification of the effectiveness of the
Registration Statement and the time which this Agreement shall have been
executed by all of the parties hereto.

 

(b) This Agreement shall terminate upon the earliest to occur of (a) the
consummation, termination or withdrawal of the Rights Offering, and (b) the
withdrawal by the Dealer-Manager pursuant to Section 4.

 

13. Survival of Certain Provisions. The agreements contained in Sections 3, 6,
7, 11 and 13 through 21 hereof and the representations, warranties and
agreements of the Company contained in Section 5 hereof shall survive the
consummation of or failure to commence the Rights Offering and shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party;
provided, that the Company’s obligations under Section 7 to reimburse the Dealer
Manager for accountable expenses are subject to FINRA Rule 5110 (f)(2)(D) in
that such expenses are only reimbursable to the extent actually incurred and
only if the Rights Offering actually closes.

 

 25 

 

 

14. Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if (a) delivered personally, (b) sent by facsimile with immediate
telephonic confirmation or (c) sent by registered or certified mail, return
receipt requested, postage prepaid, to the parties hereto as follows

 

If to the Dealer-Manager:

 

Advisory Group Equity Services, Ltd.

doing business as RHK Capital

88 Post Road West, 3rd floor

Westport, Connecticut 06880

Attention: Richard H. Kreger, Senior Managing Director

Email: rkreger@rhk.capital

 

With a copy to:

 

Mandelbaum Salsburg PC

1270 Avenue of the Americas, Suite 1808

New York, NY 10020

Attention: J. Russell Bulkeley, Esq.

Email: rbulkeley@lawfirm.ms

Facsimile: (917) 383-1228

 

If to the Company:

 

Cemtrex Inc.

19 Engineers Lane

Farmingdale, NY 11735

Attention: Mr. Saagar Govil, Chief Executive Officer

 

With a copy to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Spencer G. Feldman, Esq.

Email: sfeldman@olshanlaw.com

Facsimile: (212) 451-2222

 

15. Parties. This Agreement shall inure to the benefit of and be binding upon
the Dealer-Manager, the Company and their respective successors. This Agreement
and the terms and provisions hereof are for the sole benefit of only those
Persons, except that the representations, warranties, indemnities and agreements
of the Company contained in this Agreement shall also be deemed to be for the
benefit of the Person or Persons, if any, who control the Dealer-Manager within
the meaning of Section 15 of the Act. Nothing in this Agreement shall be
construed to give any Person, other than the Persons referred to in this
Section, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

 

 26 

 

 

16. Amendment. This Agreement may not be amended or modified except in writing
signed by each of the parties hereto.

 

17. Governing Law; Venue. This Agreement shall be deemed to have been executed
and delivered in New York and both this Agreement and the transactions
contemplated hereby shall be governed as to validity, interpretation,
construction, effect, and in all other respects by the laws of the State of New
York, without regard to the conflicts of laws principals thereof (other than
Section 5-1401 of The New York General Obligations Law). Each of the
Dealer-Manager and the Company: (a) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement and/or the transactions
contemplated hereby shall be instituted exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York, (b) waives any objection which it may have or
hereafter to the venue of any such suit, action or proceeding, and (c)
irrevocably consents to the jurisdiction of Supreme Court of the State of New
York, New York County, or in the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the
Dealer-Manager and the Company further agrees to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the Supreme Court of the State of New York, New York County, or in
the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address or delivered by Federal Express via overnight delivery shall
be deemed in every respect effective service of process upon the Company, in any
such suit, action or proceeding, and service of process upon the underwriters
mailed by certified mail to the Dealer-Manager’s address or delivered by Federal
Express via overnight delivery shall be deemed in every respect effective
service process upon the Dealer-Manager, in any such suit, action or proceeding.
THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON
BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, THE REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS AND THE
PROSPECTUS.

 

18. Entire Agreement. This Agreement, as the same may be amended from time to
time in accordance with the terms hereof, contains the entire agreement among
the parties hereto relating to the subject matter hereof and there are no other
or further agreements outstanding not specifically mentioned herein.

 

19. Assignment. Neither this Agreement nor any right or interest hereunder shall
be assignable by the Company or the Dealer-Manager without the prior written
consent of the other party hereto.

 

19. Severability. If any term or provision of this Agreement or the performance
thereof shall be invalid or unenforceable to any extent, such invalidity or
unenforceability shall not affect or render invalid or unenforceable any other
provision of this Agreement and this Agreement shall be valid and enforced to
the fullest extent permitted by law.

 

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or other electronic transmission
(including .pdf or any electronic signature complying with the U.S. federal
ESIGN Act of 2000, e.g., www.docusign.com) shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

[Signature Page Follows]

 

 27 

 

 

If the foregoing correctly sets forth your understanding, please so indicate in
the space provided below for that purpose, whereupon this letter shall
constitute a binding agreement among us.

 

  Very truly yours,         CEMTREX INC.         By:     Name:  Saagar Govil  
Title: Chief Executive Officer

 

Accepted and agreed as of the date first written above:

 

ADVISORY GROUP EQUITY SERVICES, LTD.   doing business as RHK Capital         By:
    Name:  Richard H. Kreger   Title: Senior Managing Director  

 

[Signature Page to Dealer-Manager Agreement]

 

 

 

 



